Case 1:20-mj-00108-RMM Document 3 Filed 08/12/20 Page 1 of 2

AO 93 (Rev. 06/09; DC 3/2010) Summons {1 a Criminal Case
Saat = a

Sie see

UNITED STATES DISTRICT COURT

 

for the
District of Columbia

United States of America )
v. )

6 D. Whitley, Jr. )

peak etic at: Sene ) Case No. 20-108M-01 (RMM)

)

)

Defendant )

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
betow to answer to one or more offenses or violations based on the following document filed with the court:

C) indictment © Superseding Indictment

S Information O Superseding [nformation © Complaint
Probation Violation Petition 4 Supervised Release Violation Petition © Violation Notice (© Order of Court

 

 

 

Place: United States District Court | 7, 2nd. Fir., Prettyman Bldg.
ne 333 Conailtutlon Avanue, NW Courtroom No ee
Washington, OC 20001 [Date and Time: 08/11/2020 1:48 pm
This offense Is briefly described as follows:

 

 

Destruction of Government Property - 18 U.8.C, 1364

qa
tc Dm 2
ut Ban
— Salle 7
ANGELA D. CAESAR, Clerk U SS
Date: 07/12/2020 BY: 4-(ge 2020.07.12 21:15:89 -0405 7

 

Issuing officer's signoture = TS

 

 

 

 

 

Robin M. Meriweather, United States Magistrate Judge
Pristed name and ule
1 declare under penalty of perjury that { have: PECEIVEN
HA Me Ta? fee hw
O Executed and returned this summons wir is summons unexecuted
ue 1 (0 bh oO i
Server's signature
Aas CE ai LYGro Dod hh
Printed name and title
Case 1:20-mj-00108-RMM Document 3 Filed 08/12/20 Page 2 of 2

AO 89 (Rev, 06/09; DC 2/2010) Suremons ina Criminad Case (Page 2)
——— —

Case No, 20-108M-01 (RMN)

This second page contains personal Identifiers and therefore should
not be filed in court with the summons unless under seal
(Not for Public Disclosure)

INFORMATION FOR SERVICE
Name of defendant/offender: George D. Whilley, Jr.

Last.known residence:

Usual place of abode (if difererit from residence address):

 

If the defendant is an organization, name(s) and address(es) of ~~ or agent(s) legally authorized to receive service of
process:

 

 

If the defendant is an organization, last known address within the district or principal place of business elsewhere in the
United States:

roy . Dn) ame aap meepcemy Oyen ope mu ete eee ee

 

 

 

 

PROOF OF SERVICE
This summons was received by me on (date) ~
© I personally served the summons on this defendant at
(place) On (date) ; 3 or
'C) On (date) | teft the summons at the individual's residence or usual place of abode
with (name) , 8 person of sultable age and discretion who resides

 

there, and I mailed a copy to the individual's tast known address; or

© I delivered a copy of the summons to (name of indtvidual) ‘
who is authorized to receive service of process on behalf of (name of organizaitory

On (date) end i Tail to

the organizations’s last known address within the district or to its principal place of business elsefittere ince”
United States; or =e

The summons was returned unexecuted because: (VO G nSre- Qk addye aL Ea
(gsi Es ott Ce. Cen ery he aad Aot Ee
| declare under penalty of perjury that this information is true. ob, ‘a Se at Fre Ke ss | re. v f naens)—

Date retumed: B/to/2orte L 42a—— fpr =

Server's signature
Chye So Comleae o—-6 ONS ot
Printed name and tile

 

 

 

 

Remarks: [MoS m bhijre 26 Ne AVS
Lea sihy ONTTE. ConTirme cd Rot or) Gaz
at bp a f- ap A
